988 A.2d 1174 (2010)
201 N.J. 149
In the Matter of Jeffrey A. FOUSHEE, an Attorney at Law.
D-58 September Term 2009, 065265
Supreme Court of New Jersey.
February 25, 2010.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 09-267, recommending on the record certified to the Board pursuant to Rule 1:20-4(f) (default by respondent), that JEFFREY A. FOUSHEE of IRVINGTON, who was admitted to the bar of this State in 1988, be disbarred for violating RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4 (failure to communicate with client), and RPC 8.1(b) (failure to cooperate with disciplinary authorities);
And JEFFREY A. FOUSHEE having failed to appear on the Order directing him to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that JEFFREY A. FOUSHEE be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that JEFFERY A. FOUSHEE be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.